Case 6:19-cv-00247-RBD-LRH Document 19 Filed 04/01/19 Page 1 of 1 PageID 88


                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                CASE NO: 6:19-CV-247-Orl-37KRS

  CRAIG A. PARSEL,

            Plaintiff,
  v.

  ORGULLO LATINO LLC, a Florida Limited
  Liability Company,

         Defendant.
  ___________________________________/
                           NOTICE OF SETTLEMENT

            Plaintiff, CRAIG PARSEL, and Defendant, ORGULLO LATINO, LLC., by and

  through their undersigned counsels, hereby notify this Court that the Parties have reached a

  settlement in this case. The Parties are in the process of finalizing the Settlement and request

  for dismissal with prejudice and anticipate filing same with the Court within the next twenty-

  one (21) days.

            Dated: April 1st, 2019.

  Respectfully submitted,


       /s Richard D. Guadagnolo, Esq._____          /s/ Luis A. Santos
       Richard D. Guadagnolo, Esq.                  Luis A. Santos
       Florida Bar No.: 109104                      Florida Bar No. 084647
       Noah E. Storch, Esq.                         Email: lsantos@fordharrison.com
       Florida Bar No. 0085476                      Viktoryia Johnson
       Richard Celler Legal, P.A.                   Florida Bar No. 0125545
       10368 West State Road 84, Suite 103          Email: vjohnson@fordharrison.com
       Davie, FL 33324                              Ford Harrison, L.L.P
       Telephone: (866) 344-9243                    101 East Kennedy Blvd., Suite 900
       Facsimile: (954) 337-2771                    Tampa, Florida 33602-5133
       E-mail: Rich@floridaovertimelawyer.com       Telephone: (813) 261-7800
       2nd Email:                                   Facsimile: (813) 261-7899
       noah@floridaovertimelawyer.com

       Counsel for Plaintiff                        Counsel for Defendant
